PER CURIAM
Nathan Stroder appeals the judgment entered upon his convictions following a bench trial in the Circuit Court of Cape Girardeau County of two violations of the *659municipal ordinances of Whitewater, Missouri for failing to connect his household water and sewer lines to the public water and sewer systems.
We affirm. Because an extended opinion would have no precedential value, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).